Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in 
Claims 1, 4, 6 and 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaggi et al. (USPGPub 2011/0189466) in view of Ripamonti et al. (US6302913).
Regarding claims 1, 6 and 8, Jaggi teaches forming a medical implant [0001] such as a hip implant [0123] via plasma spraying of a silicon nitride material [0086] onto a titanium or PEEK substrate [0057].  Jaggi fails to teach a coating thickness that meets the limitations of the current claims. However, Ripamonti teaches that silicon nitride coating thickness applied to the exterior of titanium bone implants is entirely within the claimed range.   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating thickness of Ripamonti in the invention of Jaggi as a use of a known coating thickness of the same type of material applied to a similar type of medical implant ready for improvement wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further Ripamonti generally teaches that his coating thickness is suitable for providing the types of coatings applied by Jaggi on a similar device to that of Jaggi.
Regarding claim 4, it is logical that if the implant of the current application would experience the increase in bacterial resistance that the invention of Jaggi in view of Ripamonti would as well, especially given that the same substrate, coating and coating technique were employed.
Claims 2, 10-12, 14 and 16 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaggi et al. (USPGPub 2011/0189466) in view of Ripamonti et al. (US6302913) as applied to claims 1, 4, 6 and 8 above and further in view of Olofsson et al. (“Evaluation of silicon nitride as a wear resistant and resorbable alternative for total hip joint replacement”, Biomatter, 4-1-2012, Vol. 2, No. 2, pp. 94-102).

Regrading claims 10, 12, 14 and 16, Jaggi teaches forming a medical implant [0001] such as a hip implant [0123] via plasma spraying of a silicon nitride material [0086] onto a titanium or PEEK substrate [0057].  Jaggi fails to teach a coating thickness that meets the limitations of the current claims. However, Ripamonti teaches that silicon nitride coating thickness applied to the exterior of titanium bone implants is entirely within the claimed range.   Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to apply the coating thickness of Ripamonti in the invention of Jaggi as a use of a known coating thickness of the same type of material applied to a similar type of medical implant ready for improvement wherein the results would be predictable. See KSR, 550 U.S. at 418, 82 USPQ2d at 1396.  Further Ripamonti generally teaches that his coating thickness is suitable for providing the types of coatings applied by Jaggi on a similar device to that of Jaggi. The teachings of Jaggi in view of Ripamonti are as shown above. Jaggi in view of Ripamonti fails to teach wherein the silicon nitride used is specifically alpha or beta silicon nitride.  However, Olofsson teaches that alpha and beta silicon nitride are both suitable for use a surface coatings in bone implants (see Introduction), each with their own advantage relative to the other (see Discussion). Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date 
Regarding claims 11, it is logical that if the implant of the current application would experience the increase in bacterial resistance that the invention of Jaggi in view of Ripamonti would as well, especially given that the same substrate, coating and coating technique were employed.
Claims 5 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaggi et al. (USPGPub 2011/0189466) in view of Ripamonti et al. (US6302913) as applied to claims 1, 4, 6 and 8 above and further in view of Kraft et al. (USPGPub 2013/0090733).
Regarding claim 5, the teachings of Jaggi in view of Ripamonti are as shown above. Although Jaggi teaches that the implant may be a spinal implant, Jaggi in view of Ripamonti fails to teach wherein the implant is specifically an intervertebral spinal implant. However, Kraft teaches that PEEK implants coated with silicon nitride layers are specifically useful as intervertebral spacers [0031-0032].  Therefore it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to specifically form an intervertebral spacer from the generalized spinal implant of Jaggi in view of Ripamonti because Kraft based on the general combination of teachings in the prior art given that there is no generalized spinal implant and wherein Kraft shows a specific type of spinal implant formed using the materials of Jaggi in view of Ripamonti and in the area of use for which Jaggi states that his invention is useful. 
Claims 17 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Jaggi et al. (USPGPub 2011/0189466) in view of Ripamonti et al. (US6302913) as applied to claims 1, 4, 6 and 8 above and further in view of Berry et al. (USPGPub 2006/0276788).
.
Allowable Subject Matter
Claims 18-20 were allowed.
Claims 3, 7, 9, 13 and 15 were objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. Reasons for allowance will be provided upon allowance of all remaining claims in the current application.
Conclusion



Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J BOWMAN whose telephone number is (571)270-5342. The examiner can normally be reached Mon-Sat 5:00AM-11:00AM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANDREW J BOWMAN/Examiner, Art Unit 1717